DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-13 and 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris (9,581,120)
Regarding claim 17, Morris shows a  pilot valve assembly (28) used in a fuel injector (18), the pilot valve assembly comprising: a seat retainer (89) having an inner chamber (anything on the interior of 89) configured to be detachably insertable into a chamber (interior of 55)  of an injector body of the fuel injector, wherein a lower portion of the seat retainer includes a central passage (100); a stator assembly (109, 108, 106, 115) disposed in the inner chamber of the seat retainer (fig 2), the stator assembly being in contact with a portion of the seat retainer and at least partially enclosed by the  portion of the seat retainer in contact with the stator assembly (fig 2); a pilot valve seat 
Regarding claim 18, wherein the retainer central passage (100) extends longitudinally from a lower end of the seat retainer toward an upper end of the seat retainer (fig 2).
Regarding claim 19,  wherein the pilot valve seat includes a valve seat central passage (124) extending longitudinally from a lower end of the pilot valve seat toward an upper end of the pilot valve seat such that the valve seat central passage is fluidly coupled to the retainer central passage of the seat retainer (FIG 2).
	Regarding claim 20, wherein the pilot valve assembly includes a guide support (120) disposed in the inner chamber of the seat retainer between the armature assembly and the pilot valve seat.

Regarding claims 1 and 21, Morris shows a fuel injector (18), comprising: an injector body  (50) having a chamber (fig 2) in contact with the fuel inside the chamber for receiving a needle valve (22); a pilot valve assembly (28) including a seat retainer (89) configured to be detachably insertable into the chamber of the body (fig 2); a pilot valve seat (119) disposed in the seat retainer and substantially enclosed by the seat retainer wherein the seat retainer substantially encloses the pilot valve seat by enclosing a lower portion of the pilot valve seat to be fully within the seat retainer (fig 2); and a stator assembly (109, 108, 106, 115) disposed in the seat retainer, the stator assembly being in contact with a portion of the seat retainer and at least partially enclosed by the portion of the seat retainer in contact with the stator assembly (fig 2), wherein  the pilot valve seat and the stator assembly in the pilot valve assembly are replaceable as a single unit of the pilot valve assembly for the fuel injector (fig 2).
Regarding claim 2, wherein no portion of the pilot valve seat is exposed outside of the seat retainer (fig 2).
Regarding claim 3, wherein the seat retainer and the stator assembly are integrated as a unitary unit (fig 2).
Regarding claim 4, wherein a lower portion of the seat retainer includes a retainer central passage (100) extending longitudinally from a lower end of the seat retainer toward an upper end of the seat retainer.
Regarding claim 5, wherein the pilot valve seat includes a valve seat central passage (124) extending longitudinally from a lower end of the pilot valve seat toward an upper end of the pilot valve seat.
Regarding claim 6, wherein the valve seat central passage is fluidly coupled to the retainer central passage of the seat retainer (fig 2).
is configured for receiving, at least partially, a lower end of the seat retainer (fig 1).
Regarding claim 8, the pilot valve assembly includes an armature assembly (106) disposed in the seat retainer and a guide support (120) disposed in the seat retainer between the armature assembly and the pilot valve seat.
Regarding claim 9, wherein the stator assembly includes a solenoid disposed directly above the armature assembly (126), and the solenoid has an active state in which the armature assembly is in an upward position and an inactive state in which the armature assembly is in a downward position.
Regarding claims 10, the armature assembly is positioned within the chamber and includes a plunger central bore (118) configured for receiving a plunger (90).
Regarding claim 11, wherein the guide support has an inner bore (fig 2) configured to receive an armature spring (158) and a lower end of the armature assembly (fig 2).
Regarding claim 12,  a lower end of the guide support includes a radially inclined inner surface having a wider opening relative to a longitudinal axis of the guide support toward an edge of the lower end (fig 2).
Regarding claim 13,  the radially inclined inner surface of the guide support is configured to matingly receive an upper portion of the pilot valve seat (fig 2).



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 17-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        5/19/2021